Citation Nr: 9904919	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  94-08 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  


FINDINGS OF FACT

1.  The RO has fully discharged the duty to assist the 
appellant and the inability to obtain further important 
medical evidence is solely due to the lack of cooperation of 
the claimant.  

2.  A credible post-service diagnosis of PTSD related to 
military service has not been established.  


CONCLUSIONS OF LAW

The veteran is not shown to have PTSD due to disease or 
injury that was incurred or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.655, 4126 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's DD Form-214 indicates that he had 11 months and 
29 days of foreign duty, and was awarded the National Defense 
Service Medal, Vietnam Campaign Medal, and Vietnam Service 
Medal.  His DA Form-20 is of record showing that he was in 
the Republic of South Vietnam from April 1968 to April 1969.  
He was assigned as a cannoneer with Battery B, 2d Battalion, 
40th Artillery, 199th Infantry Brigade, from March 1968 and as 
a prime mover driver with the same unit from January 1969.  
He received an Article 15 in September 1967 at Ft. Sill, 
Oklahoma for failing to repair for classes, in May 1968 for 
possession of a bottle of "conage" and in July 1968 for 
being drunk and disorderly on a public highway by trying to 
lean out a window and knock the hats off persons riding motor 
bikes. 

The veteran filed an original claim for service connection 
for PTSD in July 1992.  In the block where he was asked to 
identify the disability, he noted PTSD and included a date 
April "1968" or "1969," the last digit having been crossed 
out and written over such that it is illegible.  

The veteran has referred to alleged stressor incidents in 
written documents in the file as well as in interviews both 
on examinations and at a personal hearing in May 1995.  These 
alleged stressors have included incidents in which he was 
shot at performing his work hauling ammunition.  He also 
reported seeing dead bodies, to include those of children.  
Hearing (Hrg.) at 3.  At the examination conducted in May 
1993, he mentioned being subjected to mortar and rocket 
attacks.  He had not referred to such episodes when he 
submitted his original letter concerning alleged stressors in 
April 1992.  He also reported that he had begun having 
nightmares of alleged combat scenes he had witnessed a "few 
months" after the event.  The examiner noted the appellant's 
accounts of his alcohol problems were inconsistent.  The 
appellant also reported that he watched almost all movies 
about Vietnam and had gone hunting with a friend post 
service.  He reported "flashbacks," but could provide no 
details of these events, the last of which were several years 
ago.  He did not ruminate about Vietnam.  The examiner 
further noted that "[o]verall his story was relatively 
inconsistent with a number of things."  All of these 
accounts are conspicuous for a lack of specifics as to dates, 
places or other identifiers.  The VA examination in May 1993 
found that the appellant had traits of PTSD, but that the 
criteria for a diagnosis had not been met.  

The record contains a memorandum from a social worker dated 
May 1995 indicating the appellant had been initially seen in 
November 1994 on court referral concerning domestic violence.  
The social worker noted the veteran began asking about PTSD 
during the latter part of the program.  The social worker 
stated that he had seen the veteran the day before the date 
of the letter and believed that the veteran "shows the 
symptoms of PTSD, chronic, late onset," as described in DSM-
IV.  

At the hearing on appeal in May 1995, the claimant provided 
testimony as to alleged "stressor" events in service.  This 
testimony again was extremely vague for any details as to 
date, places or other specific identifiers.  He referred to 
being shot at and seeing bodies.  He stated he began having 
problems six months prior to discharge when he reported he 
began having "flashbacks" of "helicopter noises here in 
the city" and getting shot at driving through villages.  He 
was specifically asked if he watched war movies, and he 
replied "No I don't."  

It was noted at the time of the Board's remand decision in 
February 1996, there had been no attempt to verify these 
alleged stressors.  Such an attempt was requested in the 
remand.  

The record reflects that the veteran was requested to provide 
a further statement setting out details of his alleged 
stressor events in service.  He failed to respond. 

As a result of the Board's remand, in September 1997, a 
response was received from the U.S. Army and Joint Services 
Environmental Support Group (ESG).  Included were copies of 
annual historical summaries from the 2nd Battalion, 40th 
Artillery, for the years of 1968 and 1969; the Operational 
Report from the 199th Light Infantry Brigade for the period 
ending in April 1969; and extracts from Air Base Defense in 
the Republic of Vietnam.  

In a March 1998, supplemental statement of the case (SSOC), 
the RO noted that this evidence appeared to show that the 
veteran had been involved in combat with the enemy during his 
period of service in Vietnam.  

The record shows that in accordance with the request in the 
Board's 1996 remand, attempts were made to schedule the 
claimant for a psychiatric examination.  The veteran failed 
to report for an examination scheduled in November 1997.  He 
again failed to report for an examination scheduled in 
December 1997.  In April 1998 correspondence, the claimant 
alleged that he had not received notice of the scheduled 
examination.  He was again scheduled for examination in 
August 1998 and again failed to report.  

Notice from the VA RO shows that the examiner who was to 
conduct the August 1998 examination was assured that the 
veteran was aware of the examination and that he should 
"not" be rescheduled.  In a "Report of Contact" (VA FORM 
119) dated in September 1998, however, the veteran again 
claimed that he never received notice of the scheduled 
examination and wanted to be rescheduled.  Thus, he was 
rescheduled for examination in September 1998, but review of 
the record shows that this examination was "canceled by 
clinic."  

The Board's review of the record reflects that notice of each 
of these examinations was correctly sent to the address as 
provided by the veteran as his address at the time of the 
scheduled evaluation.  

In his January 1999 informal hearing presentation, the 
veteran's representative has argued that the evidence of 
record does not show that the veteran had knowledge of the 
scheduled examinations in question, and that another attempt 
should be made to have this veteran examined.

Pertinent Laws and Regulations

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or, if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991).  Such a determination 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 141, 143 (1992).  In claims for PTSD, VA regulation 
38 C.F.R. § 3.304(f) (1998) is applicable:  

Service connection for PTSD requires 
medical evidence establishing a clear 
diagnosis of the condition, credible 
supporting evidence that the claimed 
inservice stressor actually occurred, and 
a link established by medical evidence, 
between current symptomatology and the 
claimed inservice stressor.  

Analysis

Prior to discussing the merits of this matter, the Board must 
first address the appellant's failure to report for scheduled 
examinations requested by the Board in the 1996 remand.  The 
claimant has alleged he did not receive notices to report.  
The record shows, however, that the notices in 1997 were sent 
to his last address of record.  When the claimant reported he 
did not receive these notices in correspondence received in 
April 1998, he provided a new address.  The Board notes that 
it is the responsbility of the claimant to keep VA apprised 
of his current address and, as the Court has underscored, it 
is not the responsibility of the department "to turn up 
heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 
262 (1993).  The claimant was then scheduled for examination 
in August 1998 and he failed to report.  The information of 
record shows that notice was sent to the last address of the 
claimant held by VA.  The cancellation of yet a fourth 
examination by the clinic was wholly justified and the 
claimant had no right or reasonable expectation that 
examinations would be endlessly scheduled to accommodate his 
negligence or evasion.  Accordingly, the Board finds that VA 
has more than adequately discharged its obligation to attempt 
to provide the veteran with an examination as requested by 
the Board in 1996.  Stegall v. Brown, 11 Vet. App. 268 
(1998).  It is clear beyond reasonable dispute that the 
failure to obtain the examination rests squarely and wholly 
on the claimant.   As the Court has held, the "duty to 
assist" is not a one way street, and that he can not stand 
idle when the duty is invoked by failing to provide important 
information or otherwise failing to cooperate.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (aff'd on reconsideration, 
1 Vet. App. 460 (1991); Olson v. Principi, 3 Vet. App. 480, 
483 (1992).  Furthermore, remanding this case would, in 
effect, reward the claimant for obstructive behavior and 
punish VA adjudication and medical personnel who fully 
discharged their responsibilities.  The Board finds that at 
the core of Olson is the concept of reciprocal obligations of 
claimants and VA, and that the claimant's violation of his 
obligations does not give rise to any obligations for VA to 
do more in this case.

Turning then to the merits of this claim, the starting point 
for PTSD is a confirmed stressor.  In this instance, the RO 
chose to find that the information provided by the ESG was 
sufficient to support the conclusion that the claimant's unit 
was in contact with the enemy on at least one occasion in 
July 1968.  This actual entry, however, simply shows the 
veteran's artillery unit conducted firing in support of an 
infantry unit between July 2 and 4, 1968.  Otherwise, the 
claimant's unit conducted "H&I" ("harassment and 
interdiction") firing.  Nonetheless, the RO chose to find 
this entry established that the claimant "engaged in combat 
with the enemy."  Under the controlling case law, such a 
finding confers on the claimant the significant advantage of 
having his account of his alleged "stressor" accepted 
without need of further confirmation, provided however that 
the account is "satisfactory."

The Court has held that for purposes of 38 U.S.C.A. 
§ 1154(b), "satisfactory evidence" means "credible 
evidence."  Caluza v. Brown, 7 Vet. App. 498, 510 (1995).   
The Court has further held that to comply with the statutory 
requirements of 38 U.S.C. § 7104(d) to provide "reasons or 
bases" for its decisions, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the veteran.  Eddy v. Brown, 9 Vet. 
App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The Board has 
"the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In Caluza, 7 Vet. App. at 510-511, the Court held that 
credibility can be impeached generally by a showing of:  
"interest, bias, inconsistent statements, or, to a certain 
extent, bad character."  For oral testimony, a hearing 
officer can consider: "demeanor of the witness, the facial 
plausibility of the testimony, and the consistency of the 
witness testimony and affidavits."  For documentary 
evidence: "A VA adjudicator may properly consider internal 
consistence, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran." 

The Board finds that the veteran's evidence is not 
"satisfactory."  In this regard, the Board first notes that 
although he has been requested repeatedly to provide specific 
information concerning alleged events claimed as 
"stressors," his responses are marked by vagueness and lack 
of details subject to verification.  His vagueness and lack 
of substantiating detail undermines the basic credibility of 
his assertions.  The Board finds his failure to respond 
meaningfully to requests for further information indicates 
evasiveness.  Far more significantly, however, is the fact 
that the veteran's evidentiary assertions in the context of 
this claim are riddled by material inconsistencies.  The most 
conspicuous of these is the fact that at the VA examination 
in May 1993, the claimant specifically reported he watched 
movies about Vietnam, naming them in detail.  Thereafter at 
his hearing on appeal in May 1995, the veteran provided a 
diametrically contrary account.  This topic is critical since 
it goes directly to the "avoidance of stimuli associated 
with the trauma" criteria that are essential to support a 
diagnosis of PTSD.  

While the diagnostic criteria provide for the delayed onset 
of PTSD, the claimant has also specifically alleged the onset 
of symptoms of PTSD either in service or at the latest 
shortly thereafter.  As the Court has noted, the lack of 
evidence of continuity of treatment in medical records in a 
merits determination may bear upon the credibility of 
allegations of continuity of symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 496 (1997).  A review of the record 
shows that a psychological evaluation was conducted in 1977 
at the Utah State Prison.  Following testing, it was noted 
the veteran tried to manipulate others with his helplessness 
and with optimistic but naïve expression of good intentions.  
It was believed that he was easily influenced by others to 
engage in antisocial activities.  No specific psychiatric 
disorder was diagnosed.  There were no references to 
psychiatric symptoms in service or of psychiatric symptoms 
continuing since service or beginning following service but 
related to events in service.  There were no references to 
the "reexperiencing" of any trauma in service.

VA records from 1991 and 1992 show treatment for shoulder, 
back, or neck problems.  Psychiatric treatment was not 
indicated.  After failing to appear for two scheduled 
examinations in 1992, the veteran was finally examined in May 
1993 in the context of a claim for benefits.  It was at this 
examination that the claimant first reported symptoms of a 
psychiatric disorder related to service.  The Board finds 
that this history is not credible given the silence of the 
intervening clinical records.  It is also of note that the 
examiner in 1993 was moved to observe that the appellant's 
accounts of his alcohol problems were inconsistent, and that 
the claimant's story overall "was relatively inconsistent 
with a number of things."  Finally, at the examination 
conducted in May 1993, the claimant mentioned being subjected 
to mortar and rocket attacks.  He had not referred to such 
episodes when he submitted his original letter concerning 
alleged stressors in April 1992.

The sum total of the above is that the material 
inconsistencies in the record, the evidence of evasiveness as 
to evidence that would permit verification, and the evidence 
of manipulation in 1977 all combine to establish that the 
veteran's accounts plainly are not "credible," and 
therefore are not "satisfactory."  Accordingly, his 
evidentiary assertions as to alleged events claimed as 
stressors can not support a finding of a verified stressor 
and the record otherwise lacks confirmation of these claimed 
events.  Obviously, no examiner could diagnosis a PTSD 
related to service if there are no verified stressor events.  

Alternatively, even if the question of "satisfactory 
evidence" or "credible evidence" for the purposes of 
38 U.S.C.A. § 1154(b) pertains solely to alleged events in 
service, and the claimant's reports of alleged symptoms of 
PTSD could not be considered in that context, the result 
would still be the same.  There still remains a fundamental 
issue of whether the claimant's evidentiary assertions are 
credible as to his subjective reaction to events, the claimed 
onset of subjective "reexperiencing" symptoms and a host of 
current subjective symptoms for which objective confirmation 
is next to impossible.  (What individual or "test," for 
example, can independently and objectively confirm the 
content of another individuals dreams?) Credibility is an 
adjudicative, not a medical, determination.  Based upon the 
record in this matter, the Board finds that no fair and 
impartial reviewer could find credible the appellant's 
evidentiary assertions advanced in a claim for compensation 
benefits for PTSD because it is obvious that he has 
misrepresented material facts.

Finally, should the claimant chose to exercise his right to 
apply to reopen a claim for compensation benefits based upon 
claims for service connection for a psychiatric disorder of 
service origins including PTSD, he is advised that the basis 
for this denial is his lack of credibility as to evidentiary 
assertions with respect to such a claim.  Thus, his first 
objective in attempting to reopen would be to restore his 
credibility.  It is difficult for the Board to conceive of 
any role for medical evidence in such an effort as 
credibility is an adjudicative matter.  Moreover, it would 
not be sufficient for the claimant to establish the existence 
of some event in service that a medical provider would deem 
to meet the requirements of a "stressor" for this would 
still leave the appellant facing fundamental problems with 
regard to the lack of credibility of his current evidentiary 
assertions as to his subjective reaction to such an event and 
his current subjective symptoms.  Thus, the task of restoring 
squandered credibility is far easier to describe than to 
accomplish, but it is for any future adjudicator or Board 
Member to determine if he has met this challenge.


ORDER

Service connection for PTSD is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 11 -


